Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered but they are not persuasive. 
Applicant argues that Park fails to teach the amended feature “wherein a first resource set of the at least two resource sets corresponds to a type of common search space, wherein a second resource set of the at least two resource sets corresponds to a type of UE- specific search space” as recited in claim 1, similar subject matter of which is recited in claim 25.  Examiner respectfully traverses this argument. 
Examiner first notes that the entirety of table 2 as disclosed in pages 7 and 8 of Park shows 8 possible modes, several of which specify a type of common search space and a type of UE-specific search space. 
In each mode there’s two DCI formats, one which corresponds to a common and UE specific search space (~claimed 1st resource set corresponding to a type of common search space) and a second format that correspond to just a UE specific search space (~claimed 2nd resource set corresponding to a type of UE- specific search space).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 10-11, 25-29, 31 and 34-35 is/are rejected under 35 U.S.C. 102a2 as being anticipated by US 2020/0274652 (Park et al.).
As to claim 1,  Park teaches a method for channel resource set indication, comprising: 
determining, by a terminal (fig 11), at least two resource sets, wherein different resource sets respectively correspond to different types of downlink control channel search spaces (transmission mode information sent to UE establishes the DCI formats to be used for common search and UE specific spaces), wherein a first resource set of the at least two resource sets corresponds to a type of common search space, wherein a second resource set of the at least two resource sets corresponds to a type of UE- specific search space (in each mode there’s two DCI formats, one which corresponds to a common and UE specific search space [~claimed 1st resource set corresponding to a type of common search space] and a second format that correspond to just a UE specific search space [~claimed 2nd resource set corresponding to a type of UE- specific search space]), and wherein each resource set comprises at least one time domain resource (resources divided by at least time and frequency) (see paragraphs 90 and 92 and Table 2).
As to claim 25, Park teaches a device for channel resource set indication, comprising: a memory, used for storing program instructions; and a processor (see figure 11), used for executing the program instructions stored in the memory to perform an act of: 
determining at least two resource sets, wherein different resource sets respectively correspond to different types of downlink control channel search spaces, wherein a first resource set of the at least two resource sets corresponds to a type of common search space, wherein a second resource set of the at least two resource sets corresponds to a type of UE-specific search space (transmission mode information sent to UE establishes the DCI formats to be used for common search and UE specific spaces.  In each mode there’s two DCI formats, one which corresponds to a common and UE specific search space [~claimed 1st resource set corresponding to a type of common search space] and a second format that correspond to just a UE specific search space [~claimed 2nd resource set corresponding to a type of UE- specific search space]), and wherein each resource set comprises at least one a time domain resource (resources divided by at least time and frequency) (see paragraphs 90 and 92 and Table 2).

As to claims 2 and 26, Park further teaches wherein the processor is used for executing the program instructions stored in the memory to perform acts of: determining a type of a downlink control channel search space; and determining a first resource set corresponding to the type of the downlink control channel search space from the at least two resource sets (see paragraphs 90 and 92, transmission mode information sent to UE establishes the DCI formats to be used for common search and UE specific spaces).
As to claims 3 and 27, Park further teaches wherein the device further comprises a transmission device; the processor is further used for executing the program instructions stored in the memory to perform an act of: determining a target resource in the first resource set; and the transmission device is used for transmitting a signaling or data corresponding to the type of the downlink control channel search space on the target resource (network transmits scheduling information specific to the UL and DL to the UE, see paragraph 96).
As to claims 4 and 28, Park further teaches wherein the processor is used for executing the program instructions stored in the memory to perform an act of: determining configuration of the at least two resource sets based on preset information (see paragraph 90, transmission mode information sent to UE establishes the DCI formats to be used for common search and UE specific spaces).
As to claims 5 and 29, Park further teaches wherein the processor is used for executing the program instructions stored in the memory to perform an act of: determining configuration of the at least two resource sets according to a first message sent from a network device, wherein the first message is a Radio Resource Control (RRC) control signaling, or System Information (SI) (see paragraph 92, RRC).
As to claims 7 and 31, Park further teaches wherein the processor is used for executing the program instructions stored in the memory to perform an act of: determining the type of the downlink control channel search space according to a preset rule (see paragraph 90, transmission mode information sent to UE establishes the DCI formats to be used for common search and UE specific spaces); or determining the type of the downlink control channel search space according to a second message sent from a network device, wherein the second message is a Radio Resource Control (RRC) control signaling, or System Information (SI), or Downlink Control Information (DCI), or a Media Access Control (MAC) Control Element (CE).
As to claims 10 and 34, Park further teaches wherein the processor is used for executing the program instructions stored in the memory to perform an act of: determining the target resource in the first resource set according to a third message sent from a network device, wherein the third message comprises number information of the target resource in the first resource set (see paragraph 96, DCI).
As to claims 11 and 35, Park further teaches wherein the third message is Downlink Control Information (DCI) and/or a Media Access Control (MAC) Control Element (CE) (see paragraph 96).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892.  The examiner can normally be reached on 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAZDA SABOURI/Primary Examiner, Art Unit 2641